MORRIS, Judge.
Cesar Tarapiello Zamora appeals the summary denial of his motion for jail credit, which the postconviction court properly treated as one filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Zamora sought an additional 592 days of jail credit to be applied to his sentence for manufacture of cannabis, the fourth count of an amended information. The State has conceded error and agrees that Zamora is entitled to the additional jail credit on the manufacture count because it was part of the same single criminal episode as the other three counts on which he was sentenced and for which he received the correct amount of jail credit. See Johnson v. State, 978 So.2d 872, 872 (Fla. 2d DCA 2008); see also Roberts v. State, 64 So.3d 1285, 1286 (Fla. 2d DCA 2011); Bronk v. State, 25 So.3d 701, 703 (Fla. 2d DCA 2010). The postconviction court denied the instant motion as successive to an earlier motion for jail credit, which was denied, but the instant motion is not barred as successive because “the award of jail credit is clearly incorrect as a matter of law and a failure to correct that error would result in manifest injustice.” Bronk, 25 So.3d at 703 (citing State v. McBride, 848 So.2d 287 (Fla.2003)). Accordingly, we reverse the order on appeal and remand for the postconviction court to award Zamora a total of 642 days of jail credit on the manufacture of cannabis count.
Reversed and remanded.
DAVIS and WALLACE, JJ„ Concur.